Case 0:20-cv-62281-RS Document 15 Entered on FLSD Docket 01/19/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-62281-CIV-SMITH

 NORTHSHORE PHARMACY,

                   Plaintiff,

 v.

 HOWE GLOBAL, LLC,

             Defendant.
 ___________________________________________/


                                      ORDER OF FINAL DISMISSAL

          This cause is before the Court on the Plaintiff’s Motion to Dismiss [DE 14], which is

 unopposed. Upon consideration, it is hereby:

          ORDERED that:

          1.       This case is DISMISSED WITHOUT PREJUDICE.

          2.       All pending motions are DENIED as moot.

          3.       This case is CLOSED.

          DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of January, 2021.




 Copies furnished to all counsel of record
